Citation Nr: 0427890	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  01-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
diagnosed as chronic obstructive pulmonary disease (COPD), to 
include due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty and retired in December 
1969 with over 20 years of military service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied the 
claim on appeal.

This case was remanded by the Board in May 2003 for further 
development and is now ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  There were no in-service complaints of, treatment for, or 
diagnosis of a chronic respiratory disorder.

3.  The veteran was diagnosed with COPD in 1993, over 20 
years after military discharge.

4.  There is no evidence of exposure to asbestos during 
service.

5.  The record does not establish current symptoms or a 
disorder caused by exposure to asbestos.  


CONCLUSION OF LAW

A respiratory disorder, diagnosed as COPD, to include due to 
asbestos exposure, was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for a chronic respiratory disorder, 
diagnosed as COPD.  He maintains that military service 
contributed to his disorder because he was given cigarettes.  
He also asserts that he was exposed to asbestos when he slept 
in World War II barracks.  Parenthetically, the Board notes 
that the claim for a respiratory disorder claimed as due to 
the use of tobacco products was denied by Board decision 
dated in May 2003.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records are completely negative for 
complaints of, treatment for, or diagnosis of a chronic 
respiratory disorder.  The Board notes that he was treated on 
one occasion for pharyngitis and once for an upper 
respiratory infection; however, military examinations dated 
in February 1953 (discharge), February 1953 (reenlistment), 
December 1955 (separation and reenlistment), December 1957 
(reappointment), October 1965 (reenlistment), and May 1969 
(retirement) reflect a normal evaluation of his respiratory 
system.  A July 1965 chest X-ray showed "no significant 
abnormalities."  

In addition, his May 1969 retirement physical noted multiple 
medical conditions, including, among other things, mild 
seasonal sinusitis, self-treated, but there was no indication 
that he had been treated for bronchitis or treated with 
frequent antibiotics.  Moreover, shortly prior to discharge, 
he underwent a physical examination apparently for civil 
service employment.  In a November 1969 Health Qualification 
Placement Record for Civil Service/Postal Appointment, the 
veteran's lungs were noted to be normal.  Therefore, the 
Board finds that there is no evidence of a chronic 
respiratory disorder in service.  

Post-service medical evidence is negative for a chronic lung 
disorder for many years after military discharge.  In a 
November 1972 VA examination report, his lungs were clear and 
resonate.  There was no cough or expectorant and no diagnosis 
made with respect to a respiratory disorder.  In an August 
1983 private physician statement, he noted that he had 
treated the veteran for a variety of medical conditions, 
including ulcers, lumbar strain, neuritis, bursitis, and 
osteoarthritis; however, there was no mention of treatment 
for a respiratory disorder.

In March 1993, over 20 years after service separation, the 
veteran sought treatment for a several month history of nasal 
congestion, post-nasal drip, productive cough, and greenish 
sputum.  A sinus X-ray reportedly showed bilateral maxillary 
mucosal thickening.  A chest X-ray revealed evidence of COPD 
without infiltrates.  The final diagnoses were sinusitis and 
possible bronchitis.  In November 1993, he was treated for 
recurrent bronchial infections and was noted to have quit 
smoking one year previously.  The final diagnoses were mild 
bronchitis and COPD.  Private and VA medical records show on-
going treatment for bronchitis and COPD, including long-term 
antibiotic treatment and inhalers.

However, the Board places high probative value on the over 
20-year gap between discharge from military service and the 
first reported symptoms associated with COPD.  Significantly, 
the post-service symptomatology is too remote in time to 
support a finding of in-service onset, particularly since a 
respiratory disorder was not noted in service or until many 
years thereafter, there is no possibility of showing 
continuity of symptomatology under 38 C.F.R. § 3.303(b) 
("where the condition noted during service . . . is not, in 
fact, shown to be chronic . . . [,] then a showing of 
continuity after discharge is required to support the 
claim.").  See also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  To this end, the Board has reviewed an 
October 2003 VA examination report.  The veteran related that 
he had a long history of recurrent bronchitis since 1959 with 
many episodes of acute bronchitis, which were treated with 
antibiotics.  He maintained that he was exposed to asbestos 
while he was housed in buildings where asbestos was present.  
He denied handling any asbestos materials himself.  He 
reported that he smoked one pack of cigarettes a day between 
1950 and 1970, when he quit smoking.  He related that he 
started using inhalers in the early 1990s and was a regular 
regimen of medications.  After a physical examination, the 
examiner noted:

Veteran's lung condition, in my opinion 
is caused from his longstanding 
bronchitis and past smoking and is less 
likely as a result of his asbestos 
exposure in the past.  His chronic 
obstructive pulmonary disease likely has 
its onset while he was in active service, 
which has been significantly aggravated 
by recurrent longstanding bronchitis 
which was present during his active 
military service.

However, after a careful review of the claims file, the Board 
finds that the claim must be denied.  Significantly, the 
Board finds that the medical opinion that COPD had its onset 
in service due to longstanding bronchitis which was also 
present during service is not consistent with the 
contemporaneous service medical records.  As noted above, 
multiple military examinations and what appears to be a full 
compliment of service medical records show no evidence 
whatsoever of treatment for bronchitis during active duty.  

Of note, every military examination undertaken during the 
course of the veteran's military career reflected a normal 
evaluation of his respiratory system, including the service 
separation examination dated in May 1969.  Therefore, the 
examiner's premise, based on the veteran's reported history, 
that the veteran experienced multiple episodes of bronchitis 
since 1959 is simply not supported by the medical evidence of 
record.  A physician's opinion based on the veteran's layman 
account of an illness from many years ago, which is otherwise 
uncorroborated by competent medical evidence of record, can 
be no better than the veteran's bare contentions.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); see also Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993) (a physician's opinion based upon a 
previously considered and rejected account is based upon an 
inaccurate factual premise and has no probative value).  

The medical evidence shows that the veteran has, in fact, 
been treated on multiple occasions with antibiotics beginning 
in the early 1990s, some 20 years after discharge.  There is 
no indication whatsoever that he had been on long-term 
antibiotic treatment prior to that time.  The Board is not 
obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Therefore, the Board finds 
the opinion of limited weight and minimal probative value.  
Instead, the Board places greater probative value on the 
absence of in-service complaints, treatment or diagnosis of a 
chronic respiratory disorder and the lack of post-service 
treatment for many years after service separation.  As such, 
the claim must be denied.

With respect to the veteran's claim of asbestos exposure, the 
Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases nor has VA 
promulgated any regulations regarding asbestos-related 
diseases.  However, VA has issued procedures on asbestos-
related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 (formerly 
Department of Veteran's Benefits, DVB, Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)).  In addition, the 
Board will consider the guidance in VAOPGCPREC 4-2000.  VA 
must analyze the claim of entitlement to service connection 
for asbestosis under these administrative protocols.  

Subparagraph 7.21a(1) recognizes that inhalation of asbestos 
fibers can produce fibrosis and tumors, interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the larynx and 
pharynx.  Subparagraph 7.21a(3) points out that persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  The risk of developing bronchial cancer is increased 
in current cigarette smokers who have had asbestos exposure.  
Mesotheliomas are not associated with cigarette smoking.  
Lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  About 50 
percent of persons with asbestosis eventually develop lung 
cancer, about 17 percent develop mesothelioma, and about 10 
percent develop gastrointestinal and urogenital cancers.  All 
persons with significant asbestosis develop cor pulmonale and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, Ch. 7.21.  An asbestos-related 
disease can develop from brief exposure (as little as a month 
or two) to asbestos or indirectly (bystander disease).  Id.  
There is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction.  Id.  It is a fact that many U.S. 
Navy veterans during World War II were exposed to chrysotile 
products, as well as amosite and crocidolite, since these 
varieties of African asbestos were used extensively in 
military ship construction.  Id.; see also Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).

With asbestos-related claims, the Board must determine 
whether the claim-development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Veterans 
Claims Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the Circular's claim-development 
procedures).  With these claims, the RO must determine 
whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  See M21-1, Part VI, Ch. 7.21.  

The Veterans Claims Court has held that neither MANUAL M21-1 
nor the CIRCULAR create a presumption of exposure to asbestos 
solely from shipboard service.  Rather, they are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
287 F.3d 1377 (Fed. Cir. 2002); see also Nolen v. West, 12 
Vet. App. 347 (1999); VAOPGCPREC 4-2000.

Subsequent to filing a claim for COPD, the veteran asserted 
that he developed COPD because he was furnished tobacco while 
in service (the claim having already been denied), and that 
he was exposed to asbestos in his barracks.  The RO 
considered this a claim for asbestos exposure, which is now 
on appeal.

The Board notes that the veteran was not an insulation or 
shipyard worker in the Navy.  His DD Form 214 reflects that 
he was in communications in the Air Force.  He has 
acknowledged that his military jobs did not include 
insulation or asbestos nor did he serve aboard a ship.  Even 
so, shipboard service alone is not the same or similar to the 
exposure described in subparagraph 7.21b(2).  There is no 
basis in the VA manual, regulations or law to presume that a 
person who was simply aboard a ship during service was 
exposed to asbestos.  In addition, the veteran served in the 
military from 1949 and would, obviously, not be included in 
the group of WW II Navy veterans who were potentially exposed 
during military ship construction.  While not dispositive on 
the issue of exposure, the Board notes that the veteran was 
not in any of the groups typically associated with asbestos 
exposure.

Significantly, and regardless of whether he was exposed to 
asbestos or not, the veteran has made no claim or assertion 
of any specific disorder attributable to asbestos exposure.  
While the claims process generally requires a determination 
of whether there was asbestos exposure in service and whether 
there was asbestos exposure before or after service, the 
Board is of the opinion that, without claiming a particular 
disorder, there can be no grant of the benefit sought.  

After a review of the claims file, the Board finds that the 
veteran does not, in fact, have a disorder which can be 
reasonably attributable to asbestos exposure.  Specifically, 
he maintains that his COPD, which is clearly documented in 
the medical evidence, was related to asbestos exposure.  
However, COPD is not listed in subparagraph 7.21a(1) as one 
of the disorders attributable to inhalation of asbestos 
fibers.  In addition, while persons with asbestos exposure 
have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer, 
there is no evidence that the veteran has been treated for 
any of these disorder, nor has he so asserted.  

As such, the Board finds that it is not necessary to address 
the issues of whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, or determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  Because the veteran did not claim, and is not shown 
to have, a condition or disorder reasonably attributed to 
asbestos exposure, the Board finds that the claim must be 
denied.  

The Board has considered the veteran's statement that he was 
exposed to asbestos during military service. Although his 
statements must be accepted, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran's assertions are not deemed to be 
persuasive in light of the other objective evidence of record 
showing no exposure to asbestos, and no evidence of a 
condition or disorder reflective of exposure to asbestos.  
The veteran lacks the medical expertise to offer an opinion 
as to the existence of current pathology, as well as to 
medical causation of any current disability.  Id.  In the 
absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not warranted 
for any respiratory disorder due to asbestos exposure.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in October 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in October 2003 was not given 
prior to the first AOJ adjudications of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issue on appeal was re-adjudicated 
and a supplemental statement of the case was provided to the 
veteran in February 2004.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

The October 2003 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  In addition, 38 C.F.R. § 
3.159(b)(1) was cited in the February 2004 supplemental 
statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
October 2003 notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service VA and private 
medical records relevant to the issue on appeal have been 
requested or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinion was obtained in 
October 2003 and carefully considered by the Board.  As the 
issue is nexus or relationship between the claimed condition 
and military service the Board finds that another examination 
is not needed.  Although there is evidence of a current 
disability, there is no indication of a chronic respiratory 
disorder during military service that could be related to the 
current complaints.  As such, no further development is 
needed on this issue.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to service connection for a 
respiratory disorder, diagnosed as COPD, to include due to 
asbestos exposure, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



